In the

United States Court of Appeals
              For the Seventh Circuit

No. 09-2862

U NITED S TATES OF A MERICA,
                                             Plaintiff-Appellee,
                               v.

K EITH A. G ARY,
                                          Defendant-Appellant.


            Appeal from the United States District Court
                for the Southern District of Illinois.
      No. 3:08-CR-30169-001-MJR—Michael J. Reagan, Judge.



        A RGUED JUNE 9, 2010—D ECIDED JULY 28, 2010




  Before P OSNER, W OOD , and H AMILTON, Circuit Judges.
  H AMILTON, Circuit Judge. Keith Gary appeals from
his sentence for bankruptcy fraud, arguing that the
district court failed to give sufficient consideration to
his family circumstances. See United States v. Schroeder,
536 F.3d 746, 755-56 (7th Cir. 2008) (remanding for fur-
ther consideration of defendant’s extraordinary family
circumstances). We conclude that the district court gave
the family issue sufficient consideration, as shown by
2                                              No. 09-2862

its efforts to arrange for Gary and his ex-wife to serve
staggered prison sentences for their joint crimes. We
affirm Gary’s sentence.


I. The Facts
   Keith Gary and his ex-wife Stacie Gary divorced in
2002, but both remained in the same house taking care
of their two children. The Garys’ legal troubles began
in March 2007, when they filed a joint Chapter 13 bank-
ruptcy petition. Stacie had received a substantial mone-
tary settlement for a workers’ compensation claim
just days before filing for bankruptcy. The Garys failed
to disclose the award in their bankruptcy petition and
lied about it while testifying under oath at a later credi-
tors’ meeting. After the fraud came to light, both of the
Garys were indicted on multiple counts of bank-
ruptcy fraud. Keith pled guilty to three counts for
making false statements and taking a false oath.
See 18 U.S.C. § 152(2) & (3). Stacie pled guilty to five
counts.
  In a joint sentencing hearing, the district court sen-
tenced Keith at the bottom of his guideline range to a
total of 12 months and 1 day in prison. Stacie had a sig-
nificant criminal history, and the court sentenced her at
the top of her higher guideline range to 21 months in
prison. Out of concern for the Garys’ two children, who
faced separation from both parents, the district court
tried to ensure that the two defendants would serve
their prison terms in sequence.
No. 09-2862                                            3

   In the sentencing hearing, Keith argued for a below-
guideline sentence, either limited to probation with a
condition of home confinement or a split sentence com-
bining no more than five months in prison followed
by five months of home confinement. He argued that he
was less culpable than Stacie, who had controlled most
of the settlement money and had taken steps to hide
it in different bank accounts. His primary argument for a
below-guideline sentence in the district court was based
on his recent employment history. He argued that he
had demonstrated his commitment to addressing the
financial problems that motivated the bankruptcy fraud,
and that his family responsibilities meant he was less
likely to commit new crimes.
  As might be expected when both parents of young
children are facing prison sentences, the defendants’
family circumstances were one focus of the sentencing
hearing. Keith claimed that his arrest served as a much
needed wake-up call to begin to turn things around
for himself and his children. Despite earlier struggles
with depression and a recent suicide attempt, he said
he had tried to make up for his mistakes while he
awaited sentencing. He had taken on two jobs to
provide for the children, to pay off family debts, and to
establish some financial stability. He hoped the district
court would recognize his efforts.
  Keith acknowledged that, if both he and Stacie were
imprisoned, other family members could care for their
children. Nevertheless, his attorney asserted in a sen-
tencing memorandum that his absence would take an
4                                               No. 09-2862

“extreme” toll on the family because his children would
lose the “financial and emotional support” that he was
providing as the “sole breadwinner.” Keith also urged
that, if he was going to be sent to prison, the court should
stay the execution of his sentence until Stacie was
released from prison so that their children would have
continued parental stability.
  Keith Gary’s applicable guideline range was 12 to
18 months in prison based on a total offense level of 13
and a criminal history category of I. The court addressed
the sentencing factors in 18 U.S.C. § 3553(a). The court
explained that bankruptcy fraud occurs often but is
rarely discovered or prosecuted, and the court ex-
pressed the hope that the prison sentence for a first-
time offender would serve to deter other potential of-
fenders. Recognizing that a felony conviction by itself is
a significant punishment for a first-time offender like
Gary, the court reasoned that a low-end sentence was
sufficient “to send a message, to promote respect for
the law, and to avoid unwarranted disparity among
similarly situated defendants.”
  In summarizing the aggravating factors influencing
Keith’s sentence, the court noted that both defendants
had refused to turn over the proceeds from Stacie’s
workers’ compensation award even after a motion to
compel had been filed in the bankruptcy court, and that
Keith had a pending state charge for stealing money
from his employer. In mitigation, the court acknowl-
edged his history of depression and “poor coping
skills.” At that point in the combined hearing, however,
No. 09-2862                                                    5

the district court made no mention of Keith’s family
circumstances. The court then imposed a prison term of
12 months and 1 day.1
  The district court listened with greater skepticism to
Stacie’s arguments and allocution because of her long
history of fraudulent behavior, which included convic-
tions for mail fraud, credit-card fraud, and deceptive
practices. She expressed regret for her actions and the
harm that she had caused her children. Unconvinced
by her display of remorse, the court responded: “You are
a deceptive thief, so crying about your kids isn’t going
to cut it with me. I am interested in anything you want
to say, but that cord doesn’t ring.” Based on her crim-
inal history, her higher risk of recidivism, and the fact
that the court found her more culpable than Keith,
the court sentenced Stacie at the top of her applicable
guidelines range to 21 months in prison. The court then
noted the concern expressed by both defendants for
their children and agreed to stagger their prison terms
so that their children could maintain parental continuity.
The court and the parties then spent considerable time
discussing the logistics and procedure to execute
these sentences.
  After the sentences had been pronounced and ex-
plained, as the sentencing hearing was concluding, Keith’s



1
  The additional day means that Keith is eligible for the fifteen
percent good-time credit available under 18 U.S.C. § 3624(b)
for federal prisoners serving “a term of imprisonment of more
than 1 year.”
6                                                 No. 09-2862

lawyer said that the court had addressed the family
circumstances when addressing Stacie’s sentence but had
not done so when addressing Keith’s sentence. Keith’s
lawyer asked the court to address more specifically
how it had considered the family circumstances when
deciding his sentence. In response the district judge
stated: “I take that into consideration as well as everything
in the PSR. . . . I consider the fact of the kids in this case.
I don’t think I am required to assign a value to it as part
of 3553(a).” The judge then summarized again his
reasons for both defendants’ sentences. Keith appeals his
sentence. (Stacie has dismissed her appeal voluntarily.)


II. Analysis
  Keith Gary argues that the district court erred by
failing to consider sufficiently his argument in mitigation
based on the effect a prison sentence would have on his
children. In the wake of United States v. Booker, 543 U.S. 220
(2005), we may review a district court’s sentence for
procedural correctness and for substantial reasonable-
ness. E.g., United States v. England, 604 F.3d 460, 464
(7th Cir. 2010). Keith concedes that the court was not
required to reduce his sentence based on the family
circumstances argument, but he argues that more
explicit consideration was required, especially in view
of the court’s comment that it was not “required to
assign a value to it as part of 3553(a).”
  A sentencing court “must adequately explain the
chosen sentence to allow for meaningful appellate review
and to promote the perception of fair sentencing.” Gall v.
No. 09-2862                                                7

United States, 552 U.S. 38, 50 (2007). We have ordered
resentencing in a number of cases where district courts
failed to address a defendant’s substantial argument in
mitigation. E.g., United States v. Cunningham, 429 F.3d 673,
679 (7th Cir. 2005) (remanding where district court
“passed over in silence” the defendant’s principal argu-
ment in mitigation); United States v. Villegas-Miranda, 579
F.3d 798, 801-02 (7th Cir. 2009) (same).
  At the same time, when considering such challenges
to sentencing explanations, we try to take careful note
of context and the practical realities of a sentencing
hearing. District judges need not belabor the obvious.
The judge need not be explicit where “anyone ac-
quainted with the facts would have known without
being told why the judge had not accepted the argu-
ment,” United States v. Cunningham, 429 F.3d at 679, and
“stock” arguments in mitigation often can be rejected
with little or even no explanation. For example, we said
in United States v. Tahzib, 513 F.3d 692, 695 (7th Cir.
2008), that the sentencing court was free to reject without
discussion “stock arguments” in mitigation that sen-
tencing courts see routinely, including a routine family-
ties argument. Accord, e.g., United States v. Poetz, 582
F.3d 835, 839 (7th Cir. 2009) (no error where totality of
record showed that district court implicitly considered
argument based on family circumstances); United States
v. Mendoza, 576 F.3d 711, 722 (7th Cir. 2009) (district court
sufficiently considered stock argument that sentence
would lead to deportation and family separation); United
States v. Millet, 510 F.3d 668, 680 (7th Cir. 2007) (district
court provided adequate discussion of reasons for sen-
8                                               No. 09-2862

tence). A court is not required to touch upon every
§ 3553(a) factor in its explanation as long as “the record
confirms meaningful consideration of the types of factors
that section 3553(a) identifies.” United States v. Laufle,
433 F.3d 981, 987 (7th Cir. 2006).
  In this case, Keith bases his argument on United States
v. Schroeder, 536 F.3d 746, 755-56 (7th Cir. 2008), in which
we remanded for resentencing where the district court
had rejected the defendant’s argument for a lower sen-
tence based on extraordinary family circumstances. See
also U.S.S.G. § 5H1.6 (family ties and responsibilities
are “not ordinarily relevant” in deciding whether to
depart below a guideline sentence, but notes authorize
departures for extraordinary family circumstances). The
defendant in Schroeder was the primary caregiver for a
young daughter whose significant medical problems
left her with a compromised immune system and made
it risky to send her to daycare where she would be
exposed to disease and infection. 536 F.3d at 750-51. In
his absence, the defendant argued, it would be almost
impossible to make appropriate arrangements for his
daughter’s care. Id. at 756. To demonstrate the seri-
ousness of the situation, the defendant submitted
a letter from the daughter’s pediatrician warning of
the dangers of daycare and testimony from his wife des-
cribing their unsuccessful efforts to make alternative
arrangements. Id. at 751, 756.
  After hearing this evidence, the district court in
Schroeder had rejected the defendant’s argument and
commented that his daughter’s welfare should not
No. 09-2862                                               9

mitigate the defendant’s sentence because he had chosen
to engage in criminal conduct and thus caused the
family’s hardship. Id. at 756. We concluded that a remand
was necessary. Without further explanation from the
district judge, it was impossible to say whether the
judge had disagreed that the defendant’s family circum-
stances were extraordinary or simply had refused to
give any consideration at all to the argument.
  Keith Gary’s case is readily distinguishable from
Schroeder. He did not provide evidence of unusual effects
that even approached the serious medical problems
that were present in Schroeder. He did not argue that his
imprisonment would affect his children to a degree
beyond the effects that any child must suffer when a
parent is imprisoned, and he did not present evidence
of any exceptional circumstances.
  Most families suffer emotional and financial harm
when a parent is imprisoned. Any experienced district
judge has heard about those effects many times and
must recognize that those effects are consequences of the
parent’s crime, not the sentence imposed. During the
Garys’ joint sentencing hearing, Judge Reagan made
that clear in responding to Stacie Gary’s family-ties argu-
ment in mitigation. Mitigating arguments about such
general hardships typically do not require any discussion
at all. See, e.g., United States v. Young, 590 F.3d 467, 474
(7th Cir. 2009); United States v. Mendoza, 576 F.3d at 722;
United States v. Tahzib, 513 F.3d at 695.
  The only unusual feature of this case is that both
parents were facing prison. Judge Reagan plainly gave
10                                             No. 09-2862

that circumstance close attention. He did all he could
to ensure that the two parents would serve their
prison terms in sequence so that one would always be
available to care for the children. We are satisfied that
the district court adequately addressed Keith’s argument
in mitigation.
   Keith focuses on the district judge’s statement that
he was not “required to assign a value” to the family
circumstances argument under section 3553(a). Keith
contends that the district court’s comment conflicts
with the instruction in Schroeder: “The court was re-
quired to consider Schroeder’s family circumstances
argument and provide an adequate analysis of how
much weight, if any, it should command.” 536 F.3d at 756.
We agree that the district court was required to con-
sider the family circumstances, but its treatment of the
issue was consistent with Schroeder. When read in con-
junction with other cases involving family circumstances
arguments, see United States v. Diekemper, 604 F.3d 345,
355 (7th Cir. 2010), and United States v. Poetz, 582 F.3d
at 839, our opinion in Schroeder stands for the proposition
that a sentencing court cannot summarily disregard a
defendant’s potentially meritorious argument as it
relates to extraordinary family circumstances. Neither
Schroeder nor any of our other decisions required the
district court to give any particular weight to Keith’s
family circumstances. The district court was required
only to consider the argument, at least to the extent it
pointed to anything unusual about Keith’s family cir-
cumstances, and to provide a sufficient explanation of
its treatment of the issue. The court did so here. It re-
No. 09-2862                                                 11

sponded in a way that addressed the problems but was
not as lenient as Keith had hoped.
  To the extent that Keith’s family obligations could be
considered unusual because the children’s mother also
faced prison, Schroeder does not require a remand when
the record demonstrates, as it does here, that the district
court responded to the defendant’s argument for mitiga-
tion. See Diekemper, 604 F.3d at 355; Poetz, 582 F.3d at
839. Unlike the one comment that the judge made in
Schroeder, the record here is replete with references to
the court’s concerns for the Gary family. Much of the
sentencing hearing was spent discussing how to ensure
that the two parents would serve their prison sentences
in sequence so that one parent would always be avail-
able to care for the children. See Poetz, 582 F.3d at 839
(affirming where district court’s sentencing remarks
were “peppered with references to [the defendant’s]
family” and the record as a whole established the court
implicitly considered defendant’s family circumstances
argument).
  Finally, we note that Keith Gary also argues that the
district court failed to address sufficiently his argument
that his recent work history—working two jobs to sup-
port his children while awaiting sentencing—justified a
below-guideline sentence. This circumstance was not
so unusual as to have required much discussion, and
we are satisfied that the district court gave the matter
sufficient consideration. See, e.g., United States v. Castaldi,
547 F.3d 669, 706 (7th Cir. 2008) (finding brief explana-
tion of within-guideline sentence sufficient where judge
indicated he had considered the defense arguments).
12                                          No. 09-2862

   The judgment of the district court against Keith Gary
is A FFIRMED.




                         7-28-10